Per Curiam,
— The two plaintiffs brought an action of trespass against defendant. The complaint filed appears to be the complaint of one of the plaintiffs, without indicating which one, and in some parts seems to claim damages on behalf of each, and finally claims damages in a lump sum for both.
Under Pa. R. C. P. 2229 it is permissible for plaintiffs to join to secure relief jointly, severally, or separately, or in the alternative with respect to the one accident averred. If they do so, then they must comply with Pa. R. C. P. 1020(6), which requires any special damages and the demand for relief of each plaintiff to be set forth in a separate count preceded by the appropriate heading.
From an examination of the complaint filed in this case, it is clear that the procedural rules have not been complied with.
And now, June 25, 1951, the preliminary objections filed by defendant are sustained, and it is ordered that the complaint in trespass heretofore filed in this action be stricken from the record, with leave to plaintiffs to filed a proper complaint on or before the fourth Monday of August next.